                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

  UNITED STATES OF AMERICA,
                  Plaintiff,                              No. 18-CR-31 CJW
  vs.                                                  ORDER SCHEDULING
                                                       MOTIONS HEARING
  GREGORY STEPHEN,
                                                         (TELEPHONIC)
                  Defendant.
                                 ____________________

        The matter before the Court is the government’s Motion to Compel Discovery
Forthwith, filed on April 23, 2019.       (Doc. 93).   A telephonic motions hearing is
scheduled before the undersigned for Wednesday, April 24, 2019, at 3:30 p.m.
        The parties will access the hearing by: (1) calling 888-684-8852; (2) enter access
code 4670058#; (3) Press # to enter as a participant; (4) enter security code 5825#.
        IT IS SO ORDERED this 24th day of April, 2019.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




        Case 1:18-cr-00031-CJW-MAR Document 94 Filed 04/24/19 Page 1 of 1
